Exhibit 10.53

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”), is made as of December 1, 2010 (the
“Grant Date”), by and between Hansen Natural Corporation, a Delaware corporation
(the “Company”), and Thomas Kelly (“Holder”).

 

Preliminary Recitals

 

A.                                 Holder is an employee of a Participating
Company.

B.                                  Pursuant to the Hansen Natural Corporation
2001 Stock Option Plan (the “Plan”), the Company desires to grant Holder an
incentive stock option to purchase shares of the Company’s common stock, par
value $0.005 per share (the “Common Stock”).

C.                                 Capitalized terms not otherwise defined in
this Agreement shall have the meaning given to them in the Plan.

NOW, THEREFORE, the Company and Holder agree as follows:

 

1.                                    Grant of Incentive Stock Option.  The
Company hereby grants to Holder, subject to the terms and conditions set forth
herein and in the Plan, an incentive stock option (“ISO”) to purchase 10,000
shares of Common Stock, at the purchase price of $52.51 per share (the
“Option”), such Option to be exercisable and exercised as hereinafter provided. 
If for any reason the Option or any portion of the Option shall not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan, provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified stock options.  In no event shall
any member of the Committee or any Participating Company (or their respective
employees, officers or directors) have any liability to Holder (or any other
person) due to the failure of an Option (or any portion thereof) to qualify for
any reason as an ISO.

2.                                    Exercise Period.  The Option shall expire
three months after the termination of the Holder’s employment with a
Participating Company unless the employment is terminated by a Participating
Company for Cause (as defined below) or unless the employment is terminated by
reason of the death or Total Disability of Holder. If the Holder’s employment is
terminated by a Participating Company for Cause, the Option shall expire as of
the date employment terminates.  If the Holder’s employment terminates due to
his death or Total Disability, then the Option may be

 

--------------------------------------------------------------------------------


 

exercised by Holder or the person or persons to which Holder’s rights under this
Agreement pass by will, or if no such person has such right, by his executors or
administrators, within six months after the date of death or Total Disability,
but no later than the expiration date specified in Section 3(c) below.  “Cause”
means, as determined by the Committee, the Holder’s (i) act(s) of fraud or
dishonesty, (ii) knowing and material failure to comply with applicable laws or
regulations or satisfactorily perform his duties of employment,
(iii) insubordination or (iv) drug or alcohol abuse.

3.                                    Exercise of Option

(a)                               Subject to the other terms of this Agreement
regarding the exercisability of the Option, provided that Holder is employed by
a Participating Company on the relevant Exercise Date set forth below, the
Option may be exercised in respect of the number of shares (the “Option
Portion”) listed in column A from and after the Exercise Date listed in column
B,

 

Column “A”

 

Column “B”

 

 

 

Number of Shares

 

Exercise Date

 

 

 

20% of the number of shares subject to the Option

 

After the first anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the second anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the third anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the fourth anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the fifth anniversary of the Grant Date

 

(b)                              This Option may be exercised, to the extent
exercisable by its terms, from time to time in whole or in part at any time
prior to the expiration thereof.  Any exercise shall be accompanied by a written
notice to the Company specifying the number of shares as to which this Option is
being exercised (the “Option Shares”).  Notations of any partial exercise or
installment exercise, shall be made by the Company in its records.

(c)                               Notwithstanding anything else herein to the
contrary, this Option shall expire

 

--------------------------------------------------------------------------------


 

on the tenth anniversary of the Grant Date.

(d)                              The Holder hereby agrees to notify the Company
in writing in the event shares acquired pursuant to the exercise of this Option
are transferred, other than by will or by the laws of descent and distribution,
within two years after the Grant Date or within one year after the issuance of
such shares pursuant to such exercise.

4.                                    Payment of Purchase Price Upon Exercise. 
At the time of any exercise of all or a portion of the Option, the purchase
price shall be paid in full to the Company in any of the following ways or in
any combination of the following ways:

(a)                               By check or other immediately available funds.

(b)                              With property consisting of shares of Stock. 
(The shares of Stock to be used as payment shall be valued as of the date of
exercise of the Option at the Closing Price as defined below.  For example, if
Holder exercises the option for 4,000 shares at a total Exercise Price of
$8,000, assuming an exercise price of $2.00 per share, and the Closing Price is
$5.00, Holder may pay for the 4,000 Option Shares by transferring 1,600 shares
of Stock to the Company.)

(c)                               By delivering a properly executed exercise
notice together with irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale proceeds necessary to pay the purchase price and
applicable withholding taxes, and such other documents as the Committee may
determine.

(d)                              For purposes of this Agreement, the term
“Closing Price” means, with respect to the Company’s Stock, the last sale price
regular-way or, in case no such sale takes place on such date, the average of
the closing bid and asked prices regular-way on the principal national
securities exchange on which the Stock is listed or admitted to trading; or, if
the Stock is not listed or admitted to trading on any national securities
exchange, the last sale price of the Stock on the consolidated transaction
reporting system of the National Association of Securities Dealers (“NASD”), if
such last sale information is reported on such system or, if not so reported,
the average of the closing bid and asked prices of the securities on the
National Association of Securities Dealers Automatic Quotation System (“NASDAQ”)
or any comparable system or, if the Stock is not listed on NASDAQ or a
comparable system, the “Closing Price” shall be the fair market value of the
Stock as determined by the Committee in good faith.

5.                                    Purchase for Investment; Resale
Restrictions.  Unless at the time of exercise of the

 

--------------------------------------------------------------------------------


 

Option there shall be a valid and effective registration statement under the
Securities Act of 1933 (the “‘33 Act”) and appropriate qualification and
registration under applicable state securities laws relating to the Option
Shares being acquired, Holder shall upon exercise of the Option give a
representation that he is acquiring such shares for his own account for
investment and not with a view to, or for sale in connection with, the resale or
distribution of any such shares.  In the absence of such registration statement,
Holder shall execute a written affirmation, in a form reasonably satisfactory to
the Company, of such investment intent.  Holder further agrees that he will not
sell or transfer any Option Shares until he requests and receives an opinion of
the Company’s counsel or other counsel reasonably satisfactory to the Company to
the effect that such proposed sale or transfer will not result in a violation of
the ‘33 Act, or a registration statement covering the sale or transfer of the
shares has been declared effective by the Securities and Exchange Commission, or
he obtains a no-action letter from the Securities and Exchange Commission with
respect to the proposed transfer.

6.                                    Nontransferability.  This Option shall not
be transferable other than by will or by the laws of descent and distribution. 
During the lifetime of Holder, this Option shall be exercisable only by Holder.

7.                                    Adjustments.

(a)                               Subject to clause 7(b) below, if the
outstanding shares of stock of the Company are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to such shares of stock or securities, through merger,
consolidation, sale of all or substantially all of the assets or shares of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of stock or other securities, then, to the extent permitted by the Board,
an appropriate and proportionate adjustment shall be made in (1) the maximum
number and/or kind of shares provided in Paragraph 1 above; (2) the number
and/or kind of shares or other securities subject to the outstanding options and
tandum SARs, if any; and (3) the price for each share or other unit of any other
securities subject to outstanding options without change in the aggregate
purchase price or value as to which the options remain exercisable or subject to
restrictions.  Any adjustment under this clause 7(a) shall be made by the Board,
whose determination as to what adjustments shall be made, if any, and the extent
thereof, will be final, binding and conclusive.  No fractional interests

 

--------------------------------------------------------------------------------


 

will be issued under this Agreement resulting from any such adjustment.

(b)                              Notwithstanding anything else herein to the
contrary, the Board may, at any time, in its sole discretion, provide that upon
the occurrence of a change in control of the Company (as determined by the
Board), all or a specified portion of any outstanding options not theretofore
exercisable shall immediately become exercisable and that any option not
exercised prior to such change in control shall be canceled.

8.                                    No Rights as Stockholder.  Holder shall
have no rights as a stockholder with respect to any shares of Stock subject to
this Option prior to the date of issuance to him of a certificate or
certificates for such shares.

9.                                    No Right to Continue Employment.  This
Agreement shall not confer upon Holder any right with respect to continuance of
employment with a Participating Company nor shall it interfere in any way with
the right of a Participating Company to terminate the Holder’s employment at any
time.

10.                            Compliance With Law and Regulation.  This
Agreement and the obligation of the Company to sell and deliver shares of Stock
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  If at any time the Board shall determine that (i) the listing,
registration or qualification of the shares of Stock subject or related thereto
upon any securities exchange or under any state or federal law, or (ii) the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of or in connection with the issue or purchase of shares of Stock
hereunder, this Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent, approval or agreement shall have
been effected or obtained free of any conditions not acceptable to the Board.

11.                            Tax Withholding Requirements.  The Company shall
have the right to require Holder to remit to the Company an amount sufficient to
satisfy any federal, state or local withholding tax requirements prior to the
delivery of any certificate or certificates for Stock.

12.                            Fractional Shares.  Notwithstanding any other
provision of this Agreement, no fractional shares of Stock shall be issued upon
the exercise of this Option, and the Company shall not be under any obligation
to compensate Holder in any way for such fractional shares.

13.                            Notices.  Any notice hereunder to the Company
shall be addressed to it at its office at

 

--------------------------------------------------------------------------------


 

550 Monica Circle, Suite 201, Corona, California 92880, Attention: Rodney C.
Sacks with a copy to Benjamin Polk, Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York 10022, and any notice hereunder to Holder shall be addressed
to him at 4472 Torrey Pines Drive, Chino Hills, CA 91709 subject to the right of
either party to designate at any time hereafter in writing some other address.

14.                            Amendment.  No modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by both parties.

15.                            Governing Law.  This Agreement shall be construed
according to the laws of the State of Delaware and all provisions hereof shall
be administered according to and its validity shall be determined under, the
laws of such State, except where preempted by federal laws.

16.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, Hansen Natural Corporation has caused this Agreement to be
executed by a duly authorized officer and Holder has executed this Agreement
both as of the day and year first above written.

 

 

 

HANSEN NATURAL CORPORATION

 

 

 

 

 

 

 

/s/Thomas Kelly

 

By:

/s/ Rodney C. Sacks

Thomas Kelly

 

Name: Rodney C. Sacks

 

 

Title: Chairman and CEO

 

--------------------------------------------------------------------------------